Case: 18-12402    Date Filed: 03/18/2019   Page: 1 of 25


                                                                          [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 18-12402
                            ________________________

                        D.C. Docket No. 2:17-cv-02083-KOB

COMMISSIONER, ALABAMA DEPARTMENT OF CORRECTIONS,
HOLMAN CF WARDEN,
DONALDSON CF WARDEN,

                                                   Defendants - Appellants,

versus

ADVANCE LOCAL MEDIA, LLC,
d.b.a. Alabama Media Group,
MONTGOMERY ADVERTISER,
THE ASSOCIATED PRESS,

                                               Intervenors - Appellees.
                            ________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                            ________________________
                                 (March 18, 2019)

Before TJOFLAT, WILSON, and JORDAN, Circuit Judges.

WILSON, Circuit Judge:

         This appeal concerns the common law right of access to documents upon

which a court has relied to decide issues in a case. In the underlying suit, death
              Case: 18-12402    Date Filed: 03/18/2019    Page: 2 of 25


row inmate Doyle Lee Hamm brought an as-applied challenge under 42 U.S.C.

§ 1983, arguing that Alabama’s attempt to execute him via lethal injection would

violate the Eighth Amendment. During the litigation, Alabama submitted its lethal

injection protocol to the district court. The protocol was never formally filed with

the court, but was subjected to expert testimony, debated at hearings, and relied

upon by the court in denying both Alabama’s motion for summary judgment and

Hamm’s request for a preliminary injunction. After Hamm’s case was dismissed,

members of the press intervened, seeking access to the protocol. The district court

granted these intervenors access to a redacted version of the protocol. The

Commissioner of the Alabama Department of Corrections now appeals, arguing

that the court erred in (1) allowing the press to intervene and (2) determining that

the protocol was a judicial record subject to the common law right of access. After

careful consideration and the benefit of oral argument, we affirm.

                         I. Factual and Procedural Background

      Doyle Lee Hamm was sentenced to death in 1987 and, after a series of

unsuccessful direct and collateral challenges to his sentence, was set to be executed

in February 2018. In December 2017, Hamm filed an action in the Northern

District of Alabama under 42 U.S.C. § 1983, challenging the constitutionality of

Alabama’s lethal injection protocol as applied to him, because he suffered from

“severely compromised veins” due to drug use, Hepatitis C, and cancer. Hamm v.



                                          2
              Case: 18-12402     Date Filed: 03/18/2019   Page: 3 of 25


Dunn, 302 F. Supp. 3d 1287 (N.D. Ala. 2018), vacated and remanded sub nom. by

Hamm v. Comm’r, Ala. Dep’t of Corr., No. 18-10473 (11th Cir. Feb. 13, 2018).

Hamm sought to enjoin Alabama from using the protocol to perform his execution.

      In January 2018, Alabama moved for summary judgment. The district court

ordered expedited briefing and scheduled an evidentiary hearing for January 31 to

address Alabama’s dispositive motions and Hamm’s request for injunctive relief.

After the court entered a protective order to keep the lethal injection protocol

confidential, Alabama provided a copy of the protocol to the court for in camera

review and gave Hamm a redacted copy of the protocol. Likewise, the portion of

the evidentiary hearing that focused on the protocol was conducted in camera.

Both parties and the court discussed the contents of the lethal injection protocol,

but neither party moved to admit the protocol into evidence or attach it as an

exhibit to any motion or pleading.

      Less than three weeks before Hamm was set to be executed, the district court

denied Alabama’s motion for summary judgment and temporarily stayed Hamm’s

execution. In its publicly available orders denying summary judgment, the district

court summarized Alabama’s lethal injection protocol and discussed how the

protocol applied to Hamm’s specific medical conditions. This Court vacated the

district court’s stay but directed the court to obtain an independent medical

examination and make any concomitant factual findings by February 20—two days



                                          3
               Case: 18-12402   Date Filed: 03/18/2019    Page: 4 of 25


before Hamm’s execution date. The district court held another in camera hearing

on February 16 to hear testimony from the independent medical examiner. The

examiner testified that Hamm had accessible and usable veins in his lower

extremities.

      Four days later, the district court denied Hamm’s request for a preliminary

injunction, summarizing the contents of the February 16 hearing and reasoning that

Alabama’s lethal injection protocol, as applied to Hamm, did not present

“sufficiently imminent dangers” and was not likely to result in serious illness or

needless suffering that would violate the Eighth Amendment. Hamm appealed.

This Court affirmed the district court but ordered Alabama to have ultrasound

technology and a doctor at the execution.

      On the day of his execution—February 22, 2018—Hamm petitioned the

Supreme Court for a stay and writ of certiorari. His petition was denied. Alabama

then attempted to execute Hamm, but after several unsuccessful efforts to insert a

needle, called off the execution an hour before its midnight deadline. The botched

execution attempt received national media coverage.

      Hamm filed a second amended complaint describing Alabama’s failed

efforts to execute him, but both parties agreed to dismiss these claims (some with

prejudice and some without prejudice) on the same day that the claims were filed.

Two days later, the district court dismissed the action. On March 28, the same day



                                            4
                 Case: 18-12402       Date Filed: 03/18/2019     Page: 5 of 25


the court dismissed the action, Alabama Media Group,1 the Montgomery

Advertiser, and the Associated Press (collectively, Intervenors) moved to intervene

in Hamm’s case under Rule 24 of the Federal Rules of Civil Procedure to unseal

the records, transcripts, and briefs discussing Alabama’s execution protocol. On

March 30, the court granted intervention as a matter of right under Rule 24(a),2 but

reserved ruling on the request for access to the protocol and related documents. In

response to the request for access, Alabama asked the court to reconsider its

decision to allow intervention and, alternatively, argued that the request for access

should be denied because (1) the lethal injection protocol was not a publicly

accessible judicial record, and (2) the Intervenors had no common law right of

access to the protocol.

         The district court denied Alabama’s request to reconsider intervention and

granted Intervenors’ motion to unseal the protocol and related records. The court

emphasized that Hamm’s case had occurred under rushed circumstances, and

concluded that failure to formally file the protocol did not make it a non-judicial

record because the court “needed and relied upon the protocol to resolve [the

State’s] motion for summary judgment and Mr. Hamm’s request for injunctive




1
    Advance Local Media, an Intervenor in this case, does business as the Alabama Media Group.
2
    The district court noted that permissive intervention was proper under Rule 24(b) as well.


                                                5
               Case: 18-12402      Date Filed: 03/18/2019     Page: 6 of 25


relief,” and other judicial records referred to the protocol.3 The court also found

that Alabama failed to show interests sufficient to overcome the public’s common

law right of access to the protocol.

       The district court issued two orders. The first order clarified what it

unsealed, including redacted versions of (1) the protocol, (2) the sealed transcript

of the January 31 in camera evidentiary hearing, (3) the sealed transcript of the

February 16 closed medical examiner hearing, and (4) Hamm’s motion for leave to

supplement his first amended complaint. The second order instructed Alabama to

file, under seal, a redacted copy of the protocol for the court to review before

releasing it. Alabama appealed and moved to stay the release of the protocol

pending this appeal. The district court granted Alabama’s motion to stay; we now

consider the state’s appeal.

            II. The Common Law Right of Access to Judicial Records

       Whether a document is a “judicial record” subject to the common law right

of access is a question of law we review de novo. Accord In re U.S. for an Order

Pursuant to 18 U.S.C. Section 2703(D), 707 F.3d 283, 290 (4th Cir. 2013). We

review a decision to unseal documents for abuse of discretion. FTC v. AbbVie

Prods., LLC, 713 F.3d 54, 61 (11th Cir. 2013). Under the abuse of discretion



3
 For example, Hamm’s sealed motion for leave to supplement his first amended complaint
quotes both the protocol and the January 31 hearing discussing the protocol.


                                             6
               Case: 18-12402        Date Filed: 03/18/2019      Page: 7 of 25


standard, a court has a range of choices available to it. See McLane Co., Inc. v.

EEOC, 137 S. Ct. 1159, 1169 (2017); United States v. Frazier, 387 F.3d 1244,

1259 (11th Cir. 2004) (en banc).

       “It is clear that the courts of this country recognize a general right to inspect

and copy public records and documents, including judicial records and

documents.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597, 98 S. Ct. 1306,

1312 (1978). The media and public presumptively have a right to access judicial

records. Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311

(11th Cir. 2001) (per curiam). The common law right of access to judicial records

“‘establish[es] a general presumption that criminal and civil actions should be

conducted publicly’ and ‘includes the right to inspect and copy public records and

documents.’ It is ‘an essential component of our system of justice’ and ‘is

instrumental in securing the integrity of the process.’” AbbVie Prods., LLC, 713
F.3d at 62 (quoting Chicago Tribune, 263 F.3d at 1311). 4 Access to public and

judicial records protects “the citizen’s desire to keep a watchful eye on the

workings of public agencies, and . . . a newspaper publisher’s intention to publish

information concerning the operation of government.” Nixon, 435 U.S. at 597–98,


4
  In the past, we have recognized that both judicial proceedings and judicial records are
presumptively available to the public because “[j]udges deliberate in private but issue public
decisions after public arguments based on public records. . . . Any step that withdraws an
element of the judicial process from public view makes the ensuing decision look more like fiat
and requires rigorous justification.” Perez-Guerrero v. U.S. Att’y Gen., 717 F.3d 1224, 1235
(11th Cir. 2013) (quoting Hicklin Eng’g, L.C. v. Bartell, 439 F.3d 346, 348 (7th Cir. 2006)).


                                               7
                Case: 18-12402        Date Filed: 03/18/2019        Page: 8 of 25
98 S. Ct. at 1312 (citations omitted); see also Romero v. Drummond Co., Inc., 480
F.3d 1234, 1246 (11th Cir. 2007) (finding that these public concerns were at the

“heart of the interest protected by the right of access”). Judges should exercise

discretion in deciding to release judicial records and should exhibit a “sensitive

appreciation of the circumstances that led to their production.” Nixon, 435 U.S. at

603, 98 S. Ct. at 1315. 5

                                        A. Judicial Records

       To determine whether Alabama’s lethal injection protocol is subject to the

common law right of access, we must first determine whether the protocol

constitutes a judicial record. Citing our prior decisions in Chicago Tribune and

AbbVie Products, Alabama argues that its lethal injection protocol is not a judicial

record because its protocol was never formally filed with the district court and is

not in the electronic docket. Alabama’s interpretation is foreclosed by precedent in

Newman v. Graddick, and thus we reject Alabama’s argument.

       In both Chicago Tribune and AbbVie Products, materials accompanying

motions were filed with a district court during the course of litigation. Both

decisions acknowledged the filed status of the materials while emphasizing a



5
  Courts retain jurisdiction to unseal judicial records and may allow parties to intervene well after
judgment in a dispute. See, e.g., AbbVie Prods., LLC, 713 F.3d at 58 (affirming district court
determination to modify protective order after three years); cf. Brown v. Advantage Eng’g, Inc.,
960 F.2d 1013, 1015–16 (11th Cir. 1992) (recognizing that a district court had jurisdiction to
decide a motion to intervene to unseal records that had been sealed more than six months prior).


                                                 8
              Case: 18-12402     Date Filed: 03/18/2019    Page: 9 of 25


distinction between documents filed with discovery motions and those filed with

substantive motions requiring judicial action. See AbbVie Prods., LLC, 713 F.3d at

63–64 (“[W]hether a document is a judicial record depend[s] on the type of filing it

accompanied. A complaint and its exhibits, which are integral to the ‘judicial

resolution of the merits’ of any action, are surely ‘subject to the common-law

right.’”); Chicago Tribune, 263 F.3d at 1312 (“[M]aterial filed with discovery

motions is not subject to the common-law right of access, whereas discovery

material filed in connection with pretrial motions that require judicial resolution of

the merits is subject to the common-law right.”).

      In the present case, unlike in AbbVie Products and Chicago Tribune, the

Intervenors are seeking access to materials that did not accompany motions filed in

the district court. The specific language in AbbVie Products and Chicago Tribune

regarding materials filed with motions to the court, then, does not clearly apply to

the facts before us. Our decision in Newman v. Graddick, 696 F.2d 796 (11th Cir.

1983), is more instructive. In Newman, a district court approved a consent decree

under which state officials would reduce overcrowding in county jails; the court

later ordered the state to submit lists of prisoners least deserving of incarceration as

overcrowding worsened. 696 F.2d at 798–99. In response to requests from the

press, the district court then unsealed these lists. Although the prisoner lists were

not formally filed with the district court and did not appear on the court’s docket,



                                           9
             Case: 18-12402     Date Filed: 03/18/2019    Page: 10 of 25


we held on appeal that the lists had become “part of the court proceedings in the

case” and thus considered them subject to the common law right of access. Id. at

803. In light of Newman’s result, we hold that materials submitted by litigants—

whether or not they are formally filed with the district court—that are “integral to

the ‘judicial resolution of the merits’” in any action taken by that court are subject

to the common law right of access and the necessary balancing of interests that the

right entails. See AbbVie Prods., LLC, 713 F.3d at 64 (quoting Chicago Tribune

Co., 263 F.3d at 1312).

      Alabama asserts that, under AbbVie Products and Chicago Tribune,

materials must be formally filed with a court to constitute judicial records. If these

cases truly did impose such a formal filing requirement, they would conflict with

our decision in Newman. To the extent that Alabama’s interpretation of AbbVie

Products and Chicago Tribune conflicts with Newman, Newman controls. “When

we have conflicting case law, we follow our oldest precedent.” United States v.

Madden, 733 F.3d 1314, 1319 (11th Cir. 2013); see also Arias v. Cameron, 776
F.3d 1262, 1273 n.8 (11th Cir. 2015) (“When circuit authority is in conflict, a

panel should look to the line of authority containing the earliest case because a

decision of a prior panel cannot be overturned by a later panel.”).

      The mere filing of a document does not transform it into a judicial record.

See Chicago Tribune, 263 F.3d at 1312. For example, we have determined that



                                          10
             Case: 18-12402      Date Filed: 03/18/2019    Page: 11 of 25


when documents have been filed in discovery, they only constitute judicial records

if they are filed with pretrial motions “that require judicial resolution of the merits”

of an action. Id. Courts generally should not permit public access to discovery

materials that are not filed with substantive motions because discovery is

“essentially a private process” meant to “assist trial preparation.” United States v.

Anderson, 799 F.2d 1438, 1441 (11th Cir. 1986). Filed or unfiled materials

unearthed during discovery may be private, and a large portion of discovery

materials will not assist a court in resolving matters in a case. We have never held,

however, that filing is required in order to turn a document into a judicial record—

especially when that document may help a court to resolve the merits of an action.

Instead, we have attempted to apply “a more refined approach” that accounts for

“the tradition favoring access.” Chicago Tribune, 263 F.3d at 1312. Other courts

have taken similar approaches. Accord United States v. Wecht, 484 F.3d 194, 208

(3d Cir. 2007), as amended (July 2, 2007) (“In general, the common law right

attaches to any document that is considered a judicial record, which depends on

whether the document has been filed with the court, or otherwise somehow

incorporated or integrated into a district court’s adjudicatory proceedings.”

(internal quotation marks omitted)); Bond v. Utreras, 585 F.3d 1061, 1073–75 (7th

Cir. 2009) (holding that “the public has a presumptive right to access discovery

materials that are filed with the court, used in a judicial proceeding, or otherwise



                                           11
              Case: 18-12402     Date Filed: 03/18/2019     Page: 12 of 25


constitute ‘judicial records,’” and noting that even discovery documents “used in a

court proceeding” which “consequently . . . could influence or underpin [a] judicial

decision” should be “presumptively open to public inspection unless they meet the

definition of trade secret or other categories of bona fide long-term confidentiality”

(emphasis added) (citations and internal quotation marks omitted)); In re Cendant

Corp., 260 F.3d 183, 192 (3d Cir. 2001) (“[A] document may still be construed as

a judicial record, absent filing, if a court interprets or enforces the terms of that

document, or requires that it be submitted to the court under seal.”); cf. FTC v.

AbbVie Prods. LLC, 713 F.3d 54, 63 (11th Cir. 2013) (explaining that “[t]he

overwhelming majority of documents disclosed during discovery are likely

irrelevant to the underlying issues and will not be ‘heard or read by counsel’ or ‘by

the court or other judicial officer,’” but public access is presumed for “materials

that invoke ‘judicial resolution of the merits’” (citations omitted)).

      This appeal arose under a unique set of circumstances, and thus we keep our

holding narrow in comporting with our own precedent. Alabama’s lethal injection

protocol may not have been formally filed under the rushed timeline of Hamm’s

approaching execution, but the protocol constitutes a judicial record subject to the

common law right of access because it was submitted to the district court to

resolve disputed substantive motions in the litigation, was discussed and analyzed

by all parties in evidentiary hearings and arguments, and was unambiguously



                                           12
               Case: 18-12402        Date Filed: 03/18/2019        Page: 13 of 25


integral to the court’s resolution of the substantive motions in Hamm’s as-applied

challenge to the protocol.6

                              B. Common Law Right of Access

       After establishing that Alabama’s protocol is a judicial record, we must now

determine whether the district court abused its discretion in unsealing the protocol

after finding it subject to the common law right of access. Generally, “the

common-law right of access standard as it applies to particular documents requires

the court to balance competing interests of the parties,” Chicago Tribune, 263 F.3d

at 1312, in light of “the relevant facts and circumstances of the particular case,”

Perez-Guerrero v. U.S. Att’y Gen., 717 F.3d 1224, 1235 (11th Cir. 2013). Where a

party seeks to protect material under Rule 26 of the Federal Rules of Civil

Procedure, and the material is then admitted in connection with a substantive

motion, “confidentiality imposed by Rule 26 is [not] automatically forgone”;

rather, courts still conduct a balancing test to compare the respective interests of

the parties. Chicago Tribune, 263 F.3d at 1313.

       “The common law right of access may be overcome by a showing of good

cause, which requires balanc[ing] the asserted right of access against the other



6
  The parties discussed the protocol with the district court in an in camera hearing, and the
district court noted that substantive motions in this case incorporated and referred to the protocol.
The court relied upon—and cited to—the protocol in denying Alabama’s motion for summary
judgment “as to the merits of Mr. Hamm’s as-applied claim”; the court also relied upon the
protocol in denying Hamm’s request for a preliminary injunction.


                                                 13
               Case: 18-12402       Date Filed: 03/18/2019       Page: 14 of 25


party’s interest in keeping the information confidential.” Romero v. Drummond

Co., Inc., 480 F.3d 1234, 1246 (11th Cir. 2007) (internal quotation marks omitted).

Courts determine whether good cause exists by looking to the nature and character

of the information in question. See id. When evaluating good cause, a court

should consider relevant factors including “whether the records are sought for such

illegitimate purposes as to promote public scandal or gain unfair commercial

advantage, whether access is likely to promote public understanding of historically

significant events, and whether the press has already been permitted substantial

access to the contents of the records.”7 Newman v. Graddick, 696 F.2d 796, 803

(11th Cir. 1983). A court should also consider the consistency of a party’s reliance

where the party files a document subject to a protective order. AbbVie Prods.,

LLC, 713 F.3d at 68.

       To determine whether the district court abused its discretion in granting

public access to Alabama’s protocol, we look to its analysis of these factors. The

district court considered the nature and character of the information in the lethal

injection protocol, finding that the protocol and its related records “clearly concern

a matter of great public concern, i.e., how Alabama carries out its executions.”




7
 In Nixon v. Warner Communications, Inc., the Supreme Court described examples of “public
scandal” as “publication of the painful and sometimes disgusting details of a divorce case,” or
“reservoirs of libelous statements for press consumption.” 435 U.S. 589, 598, 98 S. Ct. 1306,
1312 (1978).


                                               14
             Case: 18-12402     Date Filed: 03/18/2019   Page: 15 of 25


The court noted that “[c]apital punishment is a hotly contested issue that involves

an irrevocable punishment for prisoners convicted of terrible crimes. The public

has a great interest in understanding how the State carries out its punishment.”

      The district court rejected Alabama’s argument that the Intervenors sought

the protocol for an improper purpose, concluding that “public discussion is not the

same as public scandal. . . . And the fact that the Intervenors may take a position

about the death penalty does not make their intent to publish factual matter about

how Alabama conducts its executions ‘scandalous.’” The court also considered

whether access to the protocol would likely promote understanding of a historically

significant event. The court found that this factor weighed in favor of unsealing

the documents because “access to the lethal injection protocol may help the public

to understand the context of the State’s efforts to execute [Hamm]. It may also

help the public to understand how the same scenario might be repeated or avoided

under the protocol as it currently stands.”

      The district court went on to say that the press already had access to some

information about the protocol because the court had referred “in broad terms [to]

aspects of the protocol in its memorandum opinion about Defendants’ motion for

summary judgment.” Alabama argues that the press will not gain any new

significant information from the protocol because the only portion of the protocol

at issue in Hamm’s case—the procedure for venous access—has already been



                                          15
             Case: 18-12402     Date Filed: 03/18/2019   Page: 16 of 25


discussed by the district court and Hamm’s counsel, and is therefore accessible to

the public. The court concluded, however, that currently available information

about the protocol was not an adequate replacement for the actual protocol. The

court explained that, “in an attempt to avoid sealing or redacting the memorandum

opinion, the court kept its summary of the protocol deliberately vague, highlighting

what the protocol does not contain instead of what it does provide.” Furthermore,

“[Alabama] will keep the lethal injection protocol secret from the public unless the

court unseals it. And the court’s vague summary of portions of the lethal injection

protocol and its gaps cannot truly substitute for the document itself.”

      The district court also evaluated whether Alabama relied on the protective

order issued to keep the protocol confidential. The court acknowledged that

Alabama has always sought to keep the protocol confidential, but ultimately

decided that “the fact that [Alabama] zealously guard[s] information about a matter

of great public concern does not tip the scales against disclosure. The court

concludes that the considerations in favor of unsealing the records greatly

outweigh [Alabama’s] interest in maintaining secrecy.” Finally, the court

considered Alabama’s contention that its lethal injection protocol contains

sensitive security information. The court recognized that certain parts of the lethal




                                          16
               Case: 18-12402        Date Filed: 03/18/2019        Page: 17 of 25


injection protocol should remain sealed due to these potentially valid concerns and

noted that these parts of the protocol could be easily redacted.8

       After considering and weighing all these factors, the district court held that

“the public’s common law right of access mandates the release of the lethal

injection protocol and related court records.” The court added, however, that it

would not unseal the protocol in full—rather, “[a]ny information that could be used

to track the locations of personnel before, during, and after the execution, or that

could be used to identify the people involved in the execution, will be redacted.”

The court then resolved to consult with Alabama to determine which parts of the

protocol needed to be redacted. The district court’s thorough analysis of the

factors listed in our precedent, and its tailored conclusion—allowing for redaction

of information that implicated Alabama’s proffered security concerns—did not

constitute an abuse of discretion.

                                       III. Intervention

       We review the grant of a motion for permissive intervention for abuse of

discretion, and the grant of a motion to intervene as of right de novo. See Georgia

v. U.S. Army Corps of Eng’rs, 302 F.3d 1242, 1249 (11th Cir. 2002). We review




8
  Alabama has not provided any other concrete security concerns, either in the district court or on
appeal, beyond concern for protecting the identities of individual participants in the execution
process. Redaction of identifying information in the protocol will eliminate this concern. At the
time of oral argument, Alabama still had not taken the district court’s offer to redact the protocol.


                                                 17
              Case: 18-12402    Date Filed: 03/18/2019    Page: 18 of 25


subsidiary factual findings for clear error. Id. We review a court’s determination

of timeliness for intervention for abuse of discretion. Walters v. Atlanta, 803 F.2d
1135, 1151 n.16 (11th Cir. 1986).

       “The press has standing to intervene in actions to which it is otherwise not a

party in order to petition for access to court proceedings and records.” In re

Petition of Tribune Co., 784 F.2d 1518, 1521 (11th Cir. 1986). Under Rule 24(a)

of the Federal Rules Civil Procedure, a court must allow timely intervention by

anyone who “claims an interest relating to the property or transaction that is the

subject of the action, and is so situated that disposing of the action may as a

practical matter impair or impede the movant’s ability to protect its interest, unless

existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a)(2). Rule

24(b) allows courts to permit timely intervention by anyone with “a claim or

defense that shares with the main action a common question of law or fact,” id. at

24(b)(1)(B), but courts must exercise discretion and consider whether the

intervention will “unduly delay or prejudice the adjudication of the original parties’

rights,” id. at 24(b)(3).

       The district court granted intervention under Rule 24(a) for the Intervenors

here, but the court also recognized that intervention would be proper under Rule

24(b). Intervention under either Rule 24(a) or 24(b) must be timely filed.

Intervention may be timely filed even if it occurs after a case has concluded;



                                          18
             Case: 18-12402      Date Filed: 03/18/2019    Page: 19 of 25


timeliness depends on the circumstances of each case. Cf. Salvors, Inc. v.

Unidentified Wrecked & Abandoned Vessel, 861 F.3d 1278, 1294 (11th Cir. 2017)

(finding intervention timely even though the contested order was entered 33 years

earlier); Chicago Tribune, 263 F.3d at 1308 (noting timely intervention by

members of the media “in the months following settlement” of the original case).

      Courts consider four factors in assessing timeliness: (1) the length of time

during which the would-be intervenor knew or reasonably should have known of

his interest in the case before petitioning for leave to intervene; (2) the extent of the

prejudice that existing parties may suffer as a result of the would-be intervenor’s

failure to apply for intervention as soon as he actually knew or reasonably should

have known of his interest; (3) the extent of the prejudice that the would-be

intervenor may suffer if denied the opportunity to intervene; and (4) the existence

of unusual circumstances weighing for or against a determination of timeliness.

Salvors, 861 F.3d at 1294. Mere knowledge that an action is pending, without

appreciation of the potential adverse effect an adjudication of that action may have

on one’s interests, does not preclude intervention. Walters v. City of Atlanta, 803
F.2d 1135, 1151 n.16 (11th Cir. 1986). “The most important consideration in

determining timeliness is whether any existing party to the litigation will be

harmed or prejudiced by the proposed intervenor’s delay in moving to intervene.

In fact, this may well be the only significant consideration when the proposed



                                           19
                Case: 18-12402     Date Filed: 03/18/2019      Page: 20 of 25


intervenor seeks intervention of right.” McDonald v. E. J. Lavino Co., 430 F.2d
1065, 1073 (5th Cir. 1970) (citations omitted).9

       Alabama argues that the Intervenors did not make a timely motion to

intervene because the Intervenors knew that they had an interest in Hamm’s case as

early as January 18, when a reporter associated with Alabama Media Group

reported on the case filings. Alabama did not submit a proposed confidentiality

order until January 30, and did not produce the protocol until the hearing on

January 31, which is when the district court imputed an interest to the Intervenors.

The Intervenors did not seek to intervene until March 28. Using the district court’s

chosen date, we still find that this factor cuts slightly against timeliness of

intervention.

       Alabama also argues that it was prejudiced by the Intervenors’ untimely

intervention for two reasons. First, had Alabama known that the press would seek



9
  Though the former Fifth Circuit recognized in McDonald that “intervention after judgment is
unusual and not often granted,” it also noted that “[t]he most important consideration in
determining timeliness is whether any existing party to the litigation will be harmed or
prejudiced by the proposed intervenors; delay in moving to intervene.” 430 F.2d at 1073
(citations omitted). McDonald binds us. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th
Cir. 1981) (en banc) (holding that all Fifth Circuit decisions handed down prior to close of
business on September 30, 1981, are binding precedent in the Eleventh Circuit). Moreover, other
circuits have recognized that timeliness concerns may be less significant when intervention is
“not on the merits, but for the sole purpose of challenging a protective order.” United Nuclear
Corp. v. Cranford Ins. Co., 905 F.2d 1424, 1427 (10th Cir. 1990) (allowing intervention three
years after a case was settled); see also Blum v. Merrill Lynch Pierce Fenner & Smith Inc., 712
F.3d 1349, 1353–54 (9th Cir. 2013); Pansy v. Borough of Stroudsburg, 23 F.3d 772, 779 (3d Cir.
1994) (“[T]he growing consensus among the courts of appeals [is] that intervention to challenge
confidentiality orders may take place long after a case has been terminated.”)


                                              20
              Case: 18-12402       Date Filed: 03/18/2019      Page: 21 of 25


access to the protocol, it would not have voluntarily turned over the protocol

during the case, and would have challenged any court decision requiring

disclosure. Second, if the press had intervened earlier, Alabama could have taken

a different approach to the joint dismissal of the case and the finalized settlement

agreement with Hamm. 10 The district court rejected these arguments, finding first

that if Alabama did not voluntarily produce the protocol, the court would have

ordered Alabama to do so—thus, Alabama ultimately would have had to turn over

the protocol. The court then found that Alabama and Hamm could not have

reached any agreement about unsealing records in their settlement because neither

party sought to unseal the records.11

       Alabama argues that the Intervenors will not suffer prejudice if they cannot

intervene in Hamm’s case because the Intervenors will not lose the opportunity to

access the protocol in other ongoing or future lethal injection cases. This argument

is unpersuasive. The mere fact that members of the press could attempt—in future

or ongoing cases—to intervene and seek access to Alabama’s execution protocol

does not mean that the Intervenors are not prejudiced in this case. The Intervenors

claim that they have a common law right to access the lethal injection protocol




10
   Alabama did not provide any details about how it might have changed its settlement agreement
with Hamm had members of the press sought to intervene before settlement.
11
   We also note that Alabama and Hamm could not have bound third parties or the court as to
sealing issues.


                                              21
             Case: 18-12402     Date Filed: 03/18/2019    Page: 22 of 25


included as a judicial record in Hamm’s case. Denial of this right constitutes an

injury even if the press might have another opportunity to obtain a copy of

Alabama’s protocol in a different case. Even if a copy of the protocol were

available in the future, Intervenors may be prejudiced by delay in gaining access to

that record. Cf. Neb. Press Ass’n v. Stuart, 423 U.S. 1327, 1329, 96 S. Ct. 251,

254 (1975) (in analyzing a prior restraint in the First Amendment context, holding

that “each passing day” may constitute a separate and cognizable harm where “a

direct prior restraint is imposed upon the reporting of news by the media”).

Moreover, there is no way to ensure that other copies of this same protocol—as

applied in Hamm’s case—will be available in future cases. Alabama could change

its protocol at any time, which would render the protocol used in Hamm’s case

unnecessary for future death penalty litigation. In addition, challenges to the

protocol are sometimes barred by the statute of limitations, and there is no

evidence that Alabama regularly files this protocol in litigation.

      Finally, no unusual circumstances appear to militate for or against the

Intervenors’ intervention in Hamm’s case. In considering the totality of the

circumstances and evaluating the alleged prejudice to each party, the district court

reasonably concluded that the Intervenors timely intervened in Hamm’s case. The

district court’s conclusion did not constitute an abuse of discretion. This




                                          22
               Case: 18-12402        Date Filed: 03/18/2019       Page: 23 of 25


determination of timeliness was necessary to meet the requirements for

intervention under either Rule 24(a) or Rule 24(b).

       Alabama also challenges the intervention based on other requirements of

Rule 24. Alabama first argues that intervention under Rule 24(a) was improper

because the Intervenors are not “so situated that disposition of the action, as a

practical matter, may impede or impair [their] ability to protect that interest.”

Alabama claims that the Intervenors’ asserted interest in accessing the protocol—

informing the public as to whether the failure to execute Hamm was due to a

problem with the protocol—is not impaired by the disposition of Hamm’s case.

Alabama presumes that the Intervenors may have other opportunities to access the

protocol, regardless of what happens in this case. We previously addressed this

argument above in evaluating timeliness, and we reject it for the same reasons

here. Thus, we conclude that intervention as of right was appropriate under Rule

24(a). 12


12
   Moreover, it would not have been an abuse of discretion for the district court to grant
intervention under Rule 24(b). Many circuits recognize that parties “seeking to intervene in a
case for the limited purpose of unsealing judicial records” need not show a “strong nexus of fact
or law” to the issues in the original case. Flynt v. Lombardi, 782 F.3d 963, 967 (8th Cir. 2015)
(quoting Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 474 (9th Cir. 1992)); see also
Jessup v. Luther, 227 F.3d 993, 997–99 (7th Cir. 2000) (“[A]lthough there is ample justification
for the common fact or law requirement when the proposed intervenors seek to become a party to
the action, [t]here is no reason to require such a strong nexus of fact or law when a party seeks to
intervene only for the purpose of modifying a protective order.” (internal quotation marks
omitted)); EEOC v. Nat’l Children’s Ctr., Inc., 146 F.3d 1042, 1045 (D.C. Cir. 1998) (“[C]ourts
have been willing to adopt generous interpretations of Rule 24(b) because of the need for ‘an
effective mechanism for third-party claims of access to information generated through judicial
proceedings.’” (quoting Public Citizen v. Liggett Grp., Inc., 858 F.2d 775, 783 (1st Cir. 1988)));


                                                23
               Case: 18-12402       Date Filed: 03/18/2019       Page: 24 of 25


                                        V. Conclusion

       Our own precedent in Newman compels us to find that Alabama’s lethal

injection protocol—submitted to the court in connection with a litigated dispute,

discussed in proceedings and motions by all parties, and relied upon by the court to

dispose of substantive motions—is a judicial record. Judicial records provide

grounds upon which a court relies in deciding cases, and thus the public has a valid

interest in accessing these records to ensure the continued integrity and

transparency of our governmental and judicial offices. This public right of access,

based in the common law, may only be overcome when a court determines—after

balancing the respective competing interests of all parties—that the party seeking

to keep the information confidential has shown good cause. Here, the district court

did not abuse its discretion. The court properly balanced the interests of Alabama

and the Intervenors, concluding that Alabama had not shown good cause sufficient

to overcome the common law right of access. The court also properly granted




Pansy v. Borough of Stroudsburg, 23 F.3d 772, 778 (3rd Cir. 1994) (“By virtue of the fact that
the Newspapers challenge the validity of the Order of Confidentiality entered in the main action,
they meet the requirement of Fed. R. Civ. P. 24(b)(2) that their claim must have ‘a question of
law or fact in common’ with the main action.”). The Intervenors here seek to determine whether
the district court’s protective order preventing disclosure of the protocol was justified. They
want to access the protocol in order to analyze what role, if any, the protocol played in
Alabama’s failed execution of Hamm. The district court did not abuse its discretion in deciding
that the Intervenors’ asserted interests for intervening—for the limited purpose of unsealing
judicial records—provided an adequate nexus for intervention under Rule 24(b).


                                               24
             Case: 18-12402     Date Filed: 03/18/2019   Page: 25 of 25


intervention under Rule 24 for Intervenors seeking to assert their common law

right of access to the lethal injection protocol. Accordingly, we affirm.

      AFFIRMED.




                                         25